VOTO DISIDENTE DEL JUEZ APONTE HERNANDEZ
2003 DTA 144
San Juan, Puerto Rico, a 11 de septiembre de 2003
Disiento, con el mayor convencimiento, de lo resuelto por la mayoría de los compañeros jueces que integran este Panel que determinaron expedir y revocar al Tribunal de Primera Instancia.
El peticionario, Pueblo de Puerto Rico, representado por el Procurador General, solicita la revocación de la sentencia emitida el 14 de febrero de 2003 por el Tribunal de Primera Instancia, Sala Superior de Ponce. Mediante la misma, dicho foro ordenó el archivo y sobreseimiento, bajo la Regla 247(b) de Procedimiento Criminal, de las denuncias presentadas en contra del señor David Rivera Rivas, por violación al Art. 3.1 de la Ley 54 de 15 de agosto de 1989, conocida como Ley para la Prevención e Intervención con la Violencia Doméstica.
La interpretación que la mayoría del Panel hace sobre lo resuelto en Pueblo v. Castellón, 151 D.P.R. _ (2000), 2000 J.T.S. 84, es tan restrictiva, que prácticamente cierra todas las puertas a la discreción judicial para archivar acusaciones por violación a la Ley 54, supra, aun luego de cumplir con el requisito de la celebración de vista, y escuchar y recibir prueba oral y documental, con la participación del Ministerio Público, según dispuesto en el citado caso.
I
Los eventos procesales que dan lugar a este recurso no están en controversia. Por hechos ocurridos el 3 de agosto de 2002, el Ministerio Público presentó dos (2) denuncias contra el señor David Rivera Rivas, por el delito grave de maltrato según tipificado en el Artículo 3.1 de la Ley 54, supra.
Luego de que el señor Rivera renunciara por escrito a la celebración de la vista preliminar, se determinó causa probable para presentar las acusaciones. Celebrado el acto de lectura de acusación, el juicio quedó señalado para el 14 de febrero de 2003. Ese día, la defensa solicitó una vista a tenor de lo resuelto en Pueblo v. Castellón, supra, ante la alegada falta de interés de la perjudicada en proseguir con el caso. El Tribunal de Primera Instancia accedió a lo solicitado. La defensa presentó, entonces, el testimonio de la perjudicada, quien declaró que tanto ella *549como el acusado habían tomado y cumplido satisfactoriamente un seminario sobre manejo de coraje. Los certificados fueron presentados como evidencia.  Tanto el representante del Ministerio Público como el magistrado de la sala de instancia interrogaron a la testigo. Conforme surge del escrito del Procurador General, al ofrecer su testimonio, la perjudicada indicó que, luego de que se presentaron las denuncias, no había ocurrido ningún otro incidente. Conforme con la prueba desfilada, el tribunal emitió sentencia ordenando el archivo de la acción penal a tenor de lo dispuesto en la Regla 247(b) de Procedimiento Criminal.
II
El Procurador General señala que el Tribunal de Primera Instancia abusó de su discreción al ordenar el sobreseimiento de las acusaciones, al tomar en cuenta principalmente la falta de interés de la perjudicada y los certificados del seminario para el manejo de coraje. Alega que dicha evidencia no constituye prueba suficiente para sostener el archivo decretado. En apoyo a su señalamiento, hace referencia a Pueblo v. Castellón, supra.
III
En Pueblo v. Castellón, 151 D.P.R. _ (2000), 2000 J.T.S. 84, nuestro más alto foro formuló los factores que los tribunales deben considerar antes de decretar un sobreseimiento bajo la Regla 247(b) de Procedimiento Criminal. Así, al ejercer su discreción, el tribunal debe considerar los siguientes factores: (1) la evidencia con la que cuenta el Ministerio Público para establecer su caso, (2) la naturaleza del delito, (3) si el acusado está encarcelado o ha sido convicto en un caso relacionado o similar, (4) el tiempo que el acusado lleva encarcelado, (5) la posibilidad de amenaza u hostigamiento, (6) la probabilidad de que en el juicio pueda traerse nueva o evidencia adicional y (7) si sirve a los mejores intereses de la sociedad proseguir con los procedimientos. Además, es preciso examinar la naturaleza de la acusación, incluyendo el tipo de actividad delictiva en cuestión, su seriedad, la frecuencia con que se archivan casos del mismo tipo y el impacto del sobreseimiento sobre la administración de la justicia y los derechos del acusado. Aunque los factores enumerados constituyen elementos necesarios a considerarse en la determinación de un tribunal de archivar una denuncia o acusación, esto no significa que todos deben concurrir para que se justifique el archivo. El tribunal puede tomar en cuenta otros factores para determinar si procede un sobreseimiento, que le permitan hacer el balance entre la libertad del individuo y el interés del Estado en encausar a los responsables de actos delictivos. Pueblo v. Castellón, supra, págs. 1116-7.
A tenor con lo anterior, un tribunal no puede decretar automáticamente el archivo o sobreseimiento del caso, con las consecuencias que ello acarrea, por razón de que la víctima de delito ha manifestado su falta de interés en el caso. En dichos casos, procede celebrar una vista para considerar los factores anteriormente esbozados. En la vista, el tribunal sí puede considerar la falta de interés en el caso, al analizar el factor que requiere examinar si el Ministerio Público cuenta con evidencia para establecer su caso. Pueblo v. Castellón, supra, pág. 1118.
Particularmente en los casos donde se alega violencia doméstica, no resulta "conveniente a los fines de la justicia" que un tribunal archive automáticamente la denuncia o acusación, con la oposición del Ministerio Público, cuando la víctima exprese no tener interés en el caso. Ello responde a la política pública en contra de tales actos. Nuestro ordenamiento repudia enérgicamente la violencia doméstica por ser contraria a los valores de paz, dignidad y respeto que este pueblo quiere mantener para los individuos, las familias y la comunidad en general. Pueblo v. Castellón, supra, pág. 1118. Así, el tribunal deberá celebrar una vista con la participación del fiscal y deberá considerar los factores pertinentes, incluyendo si la falta de interés de la víctima responde a un plan auténtico para establecer una buena convivencia familiar, como por ejemplo, si el acusado y la víctima demuestran que están recibiendo ayuda profesional conducente a modificar la conducta del agresor. Pueblo v. Castellón, supra, pág. 1119.
IV
Existen diferencias fundamentales entre el caso que nos ocupa y Pueblo v. Castellón, supra, que hacen distinguible uno del otro.
*550En Pueblo v. Castellón, supra, se presentó una denuncia contra el imputado por una violación a la Ley para Prevención e Intervención con la Violencia Doméstica. Llamado el caso para la celebración de la vista preliminar, la víctima expresó no tener interés en proseguir con el caso. El tribunal examinó a la perjudicada solamente en cuanto a ese aspecto. El Ministerio Público se opuso, pero, a pesar de ello, el tribunal decretó el sobreseimiento de la denuncia bajo el único fundamento de que la víctima había manifestado no estar interesada en continuar la acción penal. Antes de decretarse el archivo, no se celebró la vista con la participación del fiscal ni se consideraron los factores señalados en la opinión. En ese contexto, el Tribunal Supremo concluyó que el foro de instancia había abusado de su discreción al ordenar el archivo, revocó tal determinación y devolvió el caso al foro de instancia para que se celebrara la vista que requiere la Regla 247(b) de Procedimiento Criminal y se consideraran los mencionados factores.
Por el contrario, en el caso que nos ocupa, el foro de instancia celebró la vista a tenor con la Regla 247(b). Durante la misma, la defensa presentó el testimonio de la perjudicada, quien declaró que tanto ella como el acusado habían tomado y cumplido satisfactoriamente un seminario sobre manejo de coraje. Se sometieron en evidencia los certificados correspondientes y tanto el representante del Ministerio Público, como el magistrado de la sala de instancia, interrogaron a la testigo. Fue entonces, y acorde con la prueba desfilada, que el foro de instancia emitió la sentencia ordenando el archivo de la acción penal. No hay duda, pues, de que en el presente caso se celebró la vista, con la participación del fiscal, a tenor con la Regla 247(b) de Procedimiento Criminal. El foro de instancia escuchó el testimonio de la perjudicada y el interrogatorio del fiscal, interrogó a la víctima y recibió prueba documental acreditativa del interés de las partes de establecer una buena convivencia familiar; esto es, se demostró la ayuda profesional recibida encaminada a modificar la conducta del agresor.
Sin embargo, la mayoría de los miembros de este Panel ha avalado la posición del Procurador General, que señala que la falta de interés por parte de la perjudicada y los certificados del seminario para el manejo de coraje no constituyen prueba suficiente para sostener el archivo decretado, que el foro de instancia "no ponderó suficientemente" los factores esbozados en Pueblo v. Castellón, supra, y "consideró desproporcionadamente" la falta de interés de la víctima y los dos certificados del curso sobre manejo de coraje. Indican, además, que confirmar el archivo decretado no sirve a los mejores intereses de la justicia, obviando el interés público del Ministerio Fiscal de procesar penalmente la conducta delictiva imputada, y que es inválida la sentencia decretando el sobreseimiento de las denuncias, debido a que el tribunal no expuso las causas del sobreseimiento.
Como bien surge de las alegaciones del Procurador General, avaladas por la mayoría de este Panel, sus señalamientos van dirigidos a cuestionar la evaluación que sobre los factores previamente enumerados realizó el Tribunal de Primera Instancia. Alega que al momento de emitir su determinación, dicho Foro tomó en cuenta principalmente el desinterés de la víctima en proseguir con el caso y los certificados del curso sobre manejo de coraje. Sin embargo, su señalamiento no descarta el que se hubiera evaluado el resto de los factores. Según el criterio del Procurador General, éstos fueron evaluados de forma "insuficiente" y "desproporcionada". Pero sus alegaciones no significan, necesariamente, que no se hubieran considerados los mencionados factores. Ciertamente, el Tribunal de Primera Instancia no expuso en su sentencia las causas del sobreseimiento según lo requiere la Regla 247(b), supra, pero el acta de la vista celebrada el 14 de febrero de 2003, está unida a los autos y de la misma consta el dictamen y los fundamentos para tal determinación. Cualquiera que sea la sustancia del concepto "en pro de la justicia”, se demostró, a satisfacción del Tribunal, la intención genuina de las partes de restablecer la sana convivencia familiar.
En resumen, entendemos, contrario a la opinión mayoritaria de este Panel, que en este caso el Tribunal de Primera Instancia no abusó de su discreción. Se celebró la vista, se escuchó a la perjudicada con la participación activa del Ministerio Público, se recibió prueba documental y se examinaron las posiciones de las partes. El peso que dicho Foro proporcionó a cada uno de los factores mencionados es un asunto sobre el cual no debemos intervenir. Hay que tomar en consideración que la apreciación de la prueba corresponde, en primer lugar, al juzgador de instancia. De ahí, que el foro apelativo sólo intervendrá con tal apreciación cuando se demuestre la *551existencia de pasión, prejuicio, parcialidad o error manifiesto. Pueblo v. Irizarry, 156 D.P.R. _ (2002), 2002 J.T.S. 68, págs. 1109-10.
y
Por los fundamentos que anteceden, disentimos de la decisión de la mayoría de este Panel; denegaríamos la expedición del auto solicitado.
NESTOR S. APONTE HERNANDEZ
Juez de Apelaciones
ESCOLIO VOTO DISIDENTE DEL JUEZ APONTE HERNANDEZ - 2003 DTA 144
1. Los certificados fueron otorgados el 24 de enero de 2003, seis meses después de que se presentaran las denuncias.